IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM JORDAN,                          : No. 497 EAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (CITY OF PHILADELPHIA),            :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.